Citation Nr: 0518783	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-19 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
August 1945 as a Merchant Marine with the United States Coast 
Guard.  He also has claimed a period of active duty from 
November 1948 to December 1949 with the United States Army; 
however, it is unclear from various documents in the claims 
file whether the RO was able to verify this period of 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The December 1999 RO decision denied 
claims of service connection for asbestosis, bilateral 
hearing loss and residuals of dental trauma.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in October 2000, and a transcript of the 
hearing is on file.  Although the appeal initially included 
the RO's December 1999 denial of a claim of service 
connection for glaucoma, the veteran withdrew this claim at 
his October 2000 Personal hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Reasons for remand:  (1) To clarify verification of the 
second period of service and, if verified, to attempt to 
obtain service medical records from this period of service; 
and (2) to obtain certain VA treatment records identified by 
the veteran.   (1)  On his original claim, on VA Form 21-526, 
received by the RO in June 1998, the veteran indicated a 
period of service with the Merchant Marine from December 1941 
to August 1945 and with the Army from November 1948 to 
December 1954, although with regard to the latter period he 
also indicated that he served in the Reserves or National 
Guard from December 1949 to December 1954.  A computer 
printout of data or information, entitled "Veteran 
Identification Data" and dated July 13, 1998, lists two 
periods of service for the veteran:  Merchant Marine service 
from September 1943 to August 1945 and Army service from 
November 1948 to December 1949.  It is unclear whether this 
printout sheet represents a request from the RO for 
verification of service or whether this was a response to 
such a request, i.e., actual verification of service.  
Apparently it was simply a request because a VA Form 119, 
Report of Contact, dated the next day, July 14, 1998, shows 
that the RO telephoned the veteran and explained that it 
needed a copy of his DD Form 214 for his Merchant Marine 
service.  Later that month, the RO received copies of the 
veteran's DD Forms 214 and 215 verifying his dates of active 
duty service with the Merchant Marine from September 1943 to 
August 1945.  On the July 1998 rating decision, only this 
period of service was noted.

On a February 1999 deferred rating decision, a note was 
written to verify the veteran's service with Army and a 
handwritten note appears to indicate that this was "done"; 
however, there is no documentation in the file showing the 
dates which were verified or if any period of service was 
verified.  A Request for Information computer printout 
("3101 Print"), dated in November 1999, shows a period of 
Army service from November 1948 to December 1949 but, again, 
it is not clear from this form whether this was a request for 
verification of these dates or the verification itself, 
although the dates were not listed in the area of the form 
entitled, "Request/Response Information."  In that part of 
the form, a request was made for medical/dental records from 
an Air Force base and an Army hospital and a response was 
received asking for more information.  Specifically, the 
response requested "If AR need CO, Btry, Bn" and "If AF 
Grp, Sqd, Wing."  Another request was made providing the 
following information, "2nd ARN. DIV. Camp Huoil".  (This 
information appears to have come from the veteran on NA Form 
13055, although it appears that the veteran was referring to 
the 2nd Armored Division which returned to Camp "Hood" 
(later Fort Hood) in Texas in 1946.)  

Another Request for Information computer printout, dated in 
February 2001, shows that a response came back again 
requesting the same information about company, battery, and 
battalion for Army service or group, squad, and wing for Air 
Force service that was requested in November 1999.  A 
February 2001 deferred rating contains the following 
notation, "It does not seem like his Army service was ever 
verified."  A handwritten note next to this states, "Sent 
5/4/01."  In addition, a notation on the deferred rating 
indicated that the RO would ask the veteran for the 
information shown to be needed by the National Personnel 
Records Center (NPRC) in that agency's replies or responses 
to the RO's Requests for Information.  A Request for 
Information computer printout, dated in May 2001, shows a 
request for verification of Army service from November 1948 
to December 1954.

Another Request for Information computer printout, dated in 
September 2003, shows a response to the request for 
verification of the veteran's Army service from November 1948 
to December 1949.  The response states, "Service has been 
modified as indicated."  Attached to this sheet is a 
computer printout sheet, entitled "Veteran Identification 
Data" and dated September 3, 2003, which lists two periods 
of service for the veteran:  Merchant Marine service from 
September 1943 to August 1945 and Army service from November 
1948 to December 1949.  Next to the word "verified" under 
the Merchant Marine service is the letter "Y" and under the 
Army service is the letter "N".  Assuming that "Y" means 
"yes" and "N" means "no", it appears that the period of 
Army service could not be verified.  However, another Request 
for Information, dated the same day, September 3, 2003, 
reflects the RO's request for service medical records for the 
period of Army service, so  perhaps the period of service 
with the Army was verified.  It does not appear that a 
response was ever received regarding the request for service 
medical records before the case was sent to the Board. 

Given the unclear documentation regarding verification of the 
veteran's period of Army service, the Board concludes that 
remand is required for clarification as to whether the 
veteran served in the Army from November 1948 to December 
1949 with a subsequent period of service in the Army Reserve 
or National Guard until December 1954.  In addition, the 
Board notes that VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency and will end its efforts to obtain such 
records only if VA concludes that such records do not exist 
or that further efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Moreover, if VA concludes that such 
records do not exist or that further efforts to obtain them 
would be futile, it must notify the veteran of that fact.  
38 C.F.R. § 3.159(e).  In light of these regulations, the 
Board concludes that remand is required in this case to 
clarify whether the veteran served in the Army from November 
1948 to December 1959, and, if so, whether service medical 
records are available from that period of service.  If not, 
the veteran must be informed of the RO's attempts to verify 
his service and obtain such records.

(2)  Although VA treatment records were obtained from a VA 
facility located in Iron Mountain, Michigan (dated from 
December 1997 to June 1998), the veteran identified 
additional pertinent treatment records from the VA facilities 
located in Milwaukee, Wisconsin, and St. Petersburg, Florida, 
including X-ray studies, potentially pertinent to the 
asbestos and dental claims.  Furthermore, the veteran asserts 
that he received an audiologic examination in May 2003, 
apparently at a VA facility.  No such record is on file.  All 
available VA medical records from these three VA facilities 
must be requested, and copies obtained, if available, for the 
years 1945 to the present.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he more 
specifically identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, medical or dental, who have 
treated him for any asbestos-related 
disorder, hearing loss, or residual of 
in-service dental trauma, from August 
1945 to the present.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from each provider.  

2.  Regardless of the veteran's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, including all 
medical, audiological and dental records, 
from the three VA facilities located in 
Iron Mountain, Michigan; Milwaukee, 
Wisconsin; and St. Petersburg, Florida 
indicated in a letter from the veteran 
received by the RO in December 1999.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  The 
request should specifically include a 
copy of any May 2003 VA audiologic 
examination report, with an explanation 
if the requested report is not available.  

3.  The VBA AMC should also contact the 
National Personnel Records Center (NPRC) 
and verify whether the veteran served on 
active duty with the U.S. Army, from 
November 1948 to December 1949.  The 
veteran alleges that he had a period of 
service until December 1954 with either 
the Army Reserves or the National Guard.  
He also indicated on NA Form 13055 that 
he either was assigned to the 2nd Armored 
Division at Camp Hood (later Fort Hood) 
in Texas or was sent there for treatment 
in 1949.  If service in the Army is 
verified, a request must be made to 
obtain a full and complete set of all 
associated service medical and dental 
records, including records from Beaumont 
Army Medical Hospital; from Kirkland Air 
Force Base; and from Fort Hood.  Copies 
of the RO's written request, and a 
response from NPRC, must be maintained in 
the claims file.  If the response from 
the NPRC is not clear on the computer 
response sheet as to verification of 
service, the RO should document clearly 
somewhere in the claims file whether a 
period of service with the Army has been 
verified or not.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 C.F.R. § 3.159(e).  

5.  Thereafter, the VBA AMC should 
complete any further development deemed 
warranted by the record, to include 
scheduling the veteran for appropriate VA 
examinations in the event that medical 
evidence is received showing a disease or 
injury in service and an association 
between such disease or injury and any of 
the currently claimed conditions.  See 
38 C.F.R. § 3.159(c)(4)(i).  

6.  The claims on appeal should be 
readjudicated in light of all of the 
evidence of record to include that which 
was associated with the claims file on 
remand.  If any decision remains adverse 
to the veteran, he and his representative 
should be issued a SSOC and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of these claims.  The 
veteran need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

